ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
JAAA T Technical Services, LLC                 )      ASBCA No. 61180
                                               )
Under Contract No. W912HN-I0-D-0063            )

APPEARANCE FOR THE APPELLANT:                         Mr. Rickey B. Barnhill
                                                       Administrator

APPEARANCES FOR THE GOVERNMENT:                       Michael P. Goodman, Esq.
                                                       Engineer Chief Trial Attorney
                                                      Laura J. Arnett, Esq.
                                                      Allie E. Vandivier, Esq.
                                                       Engineer Trial Attorneys
                                                       U.S. Army Engineer District, Savannah

               OPINION BY ADMINISTRATIVE JUDGE OSTERHOUT

       This appeal arises from a dispute regarding Task Order No. 0001 (the task
order) issued under Contract No. W912HN-10-D-0063 (the contract). The contract
was a multiple award task order contract (MA TOC) between JAAAT Technical
Services, LLC (JAAA Tor appellant), as well as other contractors, and the United
States Army Corps of Engineers (USA CE or the government). The task order was to
construct a 13,940 square foot single-story administrative and training facility for the
United States Air Force at Pope Army Airfield (Pope AAF). The dispute concerned
whether installing an access control system was included in the contract or added as an
out of scope change after contract award. Appellant claimed that it incurred
$392,187.00 and 159 days of compensable time because the access control system was
an out of scope change to the contract. The government disagreed and argued that the
requirement existed in the task order at the time of award. The parties elected to
submit the appeal on the written record pursuant to Board Rule 11. This decision only
concerns entitlement. For the reasons set forth below, we deny the appeal.

                                  FINDINGS OF FACT

        1. On January 30, 2012, USACE, on behalf of Pope AAF, sent a request for
proposal (RFP) for the task order to six MATOC contractors, including JAAAT (R4,
tab 3 at 94). According to the RFP, the scope of work included:

               The construction of an approximately 13,940 sq ft single
               story administrative and training facility for the assigned




                                                                                               i
              U.S. Air Force unit. This project provides for a new concrete
              masonry unit facility with standing seam metal roof to house
              and facilitate the administrative and training functions for the
              66th AOS, Det 1. Supporting facilities include site
              development & improvements, POV & unit parking space,
              Heating and Air conditioning systems, standard and secure
              information systems, electrical and water service
              coordination/connection with privatized utility owners,
              plumbing, fire protection and alarm systems, all in the
              provision of the facility space. Access for the handicapped is
              included in the design.

(R4, tab 3 at 95, tab 7 at 172)

       2. According to the RFP, the general scope of work included:

              The_work covered by these specifications consists of
              furnishing all plant, labor, equipment, materials, and supplies,
              and of performing all operations in connection with subject
              project in strict accordance with these specifications and
              drawings and subject to the terms and conditions of the
              contract.

(Supp. R4, tab G-23 at 3249)

       3. The contract contained clause 52.204-4004, CONTRACT ADMINISTRATION,
which directed, "Administration of the delivery orders under this contract will be
performed by the Contracting Office,           . No changes, deviations, or waivers
shall be effective without a modification of the contract executed by the Contracting
Officer authorizing such changes, deviations or waivers." (R4, tab 9 at 350)

     4. The contract contained Federal Acquisition Regulation (FAR) clause 52.243-4,
CHANGES (JUN 2007), which stated in part:

              (a) The Contracting Officer may, at any time, without
              notice to the sureties, if any, by written order designated or
              indicated to be a change order, make changes in the work
              within the general scope of the contract...



              (b) Any other written or oral order (which, as used in this
              paragraph (b ), includes direction, instruction,


                                            2
              interpretation, or determination) from the Contracting
              Officer that causes a change shall be treated as a change
              order under this clause; provided, that the Contractor gives
              the Contracting Officer written notice stating:

              ( 1) the date, circumstances, and source of the order and

              (2) that the Contractor regards the order as a change order.

(R4, tab 9 at 303)

       5. The RFP included a Project Table of Contents, which referenced access
control systems in Division 28, entitled "ELECTRONIC SAFETY AND SECURITY."
Division 28 was divided into two sections: 1) 28 20 01.00 10, Electronic Security
System; and 2) 28 31 76 Interior Fire Alarm and Mass Notification System. (Supp.
R4, tab G-23 at 3247)

       6. Specification 28 20 01.00 10 was entitled "ELECTRONIC SECURITY
SYSTEM 10/07" and included a definition in section 1.2. This definition section
included definitions for several access control system components, such as Entry
Control Alarm, Identifier, Entry Control Devices, Facility Interface Device, Portal,
Probability of Detection, and Standard Intruder. (R4, tab 4)

       7. The RFP does not state anywhere that specification 28 20 01.00 10 was
included for reference purposes only, or to simply provide information to construct
wiring (supp. R4, tabs G-23, G-24 ).

       8. Paragraph 1.2.9 of specification 28 2001.00 10 defined "Identifier" as:

              A card credential, keypad personal identification number
              or code, biometric characteristic or any other unique
              identification entered as data into the entry control
              database for the purpose of verifying the identity of an
              individual. Identifiers shall be used by the ESS for the
              purpose of validating passage requests for areas equipped
              with entry control equipment.

(R4, tab 4 at 108) Further, in the "SYSTEM DESCRIPTION" section, this specification
required the contractor to:

              Provide an Electronic Security System (ESS) as described
              and shown including installation of any Government
              Furnished Equipment. All computing devices, as defined


                                           3


                                                                                       l
               in 47 CFR 15, shall be certified to comply with the
               requirements for Class A computing devices and labeled as
               set forth in 47 CFR 15. Electronic equipment shall comply
               with 47 CFR 15.

(Id. at 109)

       9. Part 2 of specification 282001.00 10 concerned "PRODUCTS" and
described what was required (R4, tab 4 at 120).

        10. Specification 08 71 00 was also included in the contract. This section was
entitled "DOOR HARDWARE 08/08" and included more specific instructions on what
was required for installation on the doors. (R4, tab 5 at 154) At the end of this section
was a paragraph labeled "3.6 HARDWARE SETS" which listed required hardware by
door number. Nothing in the RFP stated that the door hardware listed in paragraph 3.6
was provided for reference only. This paragraph included "CARD READER PER
SPECIFICATION 28 20 01.00 10" on several door numbers, including, 121A, 137A,
122A, IOOA, 135A, 136A, 102A, 118A, 119A, 133A, 134A, 138A, 143A, IOIA,
105A, 105B, 106A, 108A, 109A, llOA, lllA, 112A, 115A, 116A, 117A, 120A,
123A, 141A, 141B, 142A. This section also required some of the doors to contain
"REQUEST TO EXIT BUTTON with CARD READER" as part of their hardware
sets. Finally, the specification required door 122A to include "FINGERPRINT SCAN
PER SPECIFICATION 28 20 01.00 10." (Id. at 162-64)

        11. While most of the specifications listed in the Project Table of Contents were
listed in the submittal register, some were not (supp. R4, tab G-23 at 3295-366). Ten
specifications in Division 1, General Requirements, were not listed in the submittal
register (id. at 3295-98). Division 25, Integrated Automation, was not listed in the
submittal register (id. at 3348). Specification 28 20 0 I. 00 10 was not listed in the
submittal register of the RFP (id. at 3354). However, specification 08 71 00 was
specifically listed in the submittal register (id. at 3317).

       12. The RFP also included "Floor Plan - Special Systems" drawing, with plate
reference number EYl 10, which was labeled as Sheet 200 of 216. Drawing EYl 10
showed a general overview of the space, with door entries and references to other
drawings, such as T-503 and T-505. Notes 5 and 6 directed the contractor to "FURNISH
AND INSTALL" various access control systems, specifically regarding magnetic lock
systems, push button controls, and releases. Note 7 limited work for items that would be
supplied by others and stated, "PROVIDE TWO (2) 2" CONDUITS WITH PULL
STRINGS FROM ANTENNA LOCATION ON EXTERIOR TO ABOVE CEILING IN
CLASSROOM 142 AS INDICATED. CAP BOTH ENDS OF BOTH CONDUITS FOR
FUTURE WIRING BY OTHERS." (R4, tab 6 at 165)



                                           4
       13. The door numbers from specification 08 71 00 were all annotated on
drawing EYl 10. The numbers from specification 08 71 00 that reflect access control
system components and were also on drawing EYl 10 are: HW#l (121A); HW#2
(137A); HW#3 (122A); HW#4 (lOOA); HW#lO (135A); HW#l l (136A); HW#l3
(102A, 118A, 119A, 133A, 134A, 138A, 143A); and HW#l4 (101A, 105A, 105B,
106A, 108A, 109A, llOA, lllA, 112A, 115A, 116A, 117A, 120A, 123A, 141A,
141B, 142A). HW#lO, with door 135A, depicted an outswinging double door on
drawing EYl 10 that references drawing T-503. (R4, tab 5 at 162-64, tab 6 at 165)

        14. The RFP included a "Communication Details'' drawing, with plate
reference number T-503, which was labeled as Sheet 206 of 216. Drawing T-503
contained the number 5 with a hexagon around it, labeled ·'Multi-technology card
reader located where shown on plans." The drawing contained designs of four access
points or doorways, two on each side of the page. It also referenced an intrusion
detection system (IDS). Further, the drawing detailed where five enumerated items
would be placed: 1) electric lock/exit device; 2) electric door hinge/lock; 3) request to
exit motion sensor; 4) balanced magnetic switch; and 5) NEMA I Enclosure/Security
Junction Box 6"x6"x4". Under the left side of the drawing, Detail 1, which is labeled
"OUTSWINGING DOUBLE SWING DOOR," drawing T-503 contained a note that
stated, "l. ALL DEVICES, CONTROLS, AND CABLES BY OTHERS. SHOWN
FOR REFERENCE ONLY. JUNCTION BOXES AND CONDUITS ARE PART OF
THIS PROJECT'S SCOPE." (R4, tab 6 at 166) As a result of these annotations, this
portion of the contract does not apply to the access control system.

        15. Under the right side of the drawing, Detail 2, which is labeled
"OUTSWINGING SINGLE SWING DOOR," drawing T-503 contained notes that
stated, "l. ALL DEVICES, CONTROLS, AND CABLES BY OTHERS, UNO.
ACCESS CONTROL SYSTEM AS WELL AS JUNCTION BOXES AND CONDUITS
FOR OTHER SYSTEMS ARE PART OF THIS PROJECT'S SCOPE. 2. REFER TO
PLAN SHEETS FOR CARD READER LOCATIONS" (R4, tab 6 at 166). 1 JAAAT
referenced these notes in its complaint but not in its opening brief (compl. at 2; app. br.
at 2). JAAAT did not dispute the term "uno" or respond to the government's
interpretation of the term. Thus, the term "uno" was understood by both parties to mean
"unless noted otherwise."

       16. The solicitation included "Communication Details" drawing, with plate
reference number T-505, which was labeled as Sheet 208 of 216. Drawing T-505
contained additional drawings of secure and unsecure communications outlets. In the

1
    While "uno" was not defined in the contract, J AAAT did not contest the term so we
         find that JAAA T understood this term in the solicitation. The government
         defined "uno" in transmittal number 08 71 00-1.3 as "unless noted otherwise"
         (R4, tab 12 at 372).

                                            5
Outswinging Single Swing Door box, the drawing notes two references to a
"BIOMETRIC FINGERPRINT SCANNER" as well as several references to an
"ACCESS CONTROL PANEL." The notes section informs, "I. ALL DEVICES,
CONTROLS, AND CABLES BY OTHERS, UNO. ACCESS CONTROL SYSTEM
AS WELL AS JUNCTION BOXES AND CONDUITS ARE PART OF THIS
PROJECT'S SCOPE. 2. REFER TO PLAN SHEETS FOR CARD READER. MAG
LOCK, KEY PAD, AND FINGERPRINT SCANNER LOCATIONS.'' (R4. tab 6
at 167) Again, JAAA T did not dispute the term ·'uno.. or respond to the government's
interpretation of the language.

      17. On April 24, 2012, USACE awarded the task order to JAAA T, in the
amount of $4,773,799.00 (R4, tab 7 at 168).

       18. On May 31, 2012, the contracting officer (CO), issued a notice to proceed
(NTP) and stated the contract duration was 540 calendar days. JAAAT signed the NTP
as received on the same date. (R4, tab 8 at 178)

        19. During the project, the government made remarks on several ENG Form
4025-Rs, Transmittal of Shop Drawings, Equipment Data, Material Samples, or
Manufacturer's Certificates of Compliance. On November 6, 2012, for transmittal
number 08 71 00-1, the government informed JAAA T that "[ t ]he hardware schedule
needs to [be] submitted as shown on Section 08 71 00, 1.3 Hardware schedule. 3.6
Hardware Sets are the scheduled items to be installed. If the item is different/variation
please give enough information for comparison." (R4, tab 12 at 369) On March 7, 2013,
for transmittal number 08 71 00.1-1, the government informed JAAA T that the data
submittal was not legible (id. at 370). On February 21, 2014, for transmittal number
08 71 00-1.2, the government informed JAAA T that it had not received the submittal
hardcopy and requested resubmission (id. at 3 71 ).

       20. On December 30, 2013, JAAAT submitted a Request for Information Report
(RFI) where it asked, "To what extent does the USACE see the contractor[']s
responsibility for the electronic security system in section 28 20 01.00 10 for the SOF
training facility Ft. Bragg NC. The print says by 'others' which would not be the
contractor." On January 15, 2014, the government answered, "The contractor is to
provide and install all conduit, junction boxes, and pull strings. The user will provide all
devices for the security system." (R4, tab 13 at 374) However, when the government
answered, the boxes entitled "Answered By" and "Title" were left blank, so it was
unclear who answered. The bottom of the form contained a note that stated:

              The RFI system is intended to provide an efficient
              mechanism for responding to contractor's requests for
              information. It does not provide authority to proceed with
              additional work. If the contractor considers the RFI


                                            6
                 response a changed condition, provide written notice to the
                 contracting officer's representative in accordance with
                 contract provisions.

(Id.) JAAA T did not contact the contracting officer's representative (COR)
concerning the information contained in the RFI answer until much later, after a
submittal was rejected for JAAA T's failure to provide hardware for the access control
system (supp. R4, tab G-4 at 2988).

       21. The record reflects that the COR was Gary Poling. In paragraph 50 of the
government's brief, the government references an email sent on March 18, 2014,
which was "[t]he meeting minutes by USACE COR." (Gov't br. at 13) The email that
the government references was sent by Mr. Poling and did not reference anyone else
contributing to the email (R4, tab 16 at 390) The record does not demonstrate that
Mr. Poling had contracting authority.

       22. On March 5, 2014, the parties held a "Red Zone Meeting" which included
talking point slides (R4, tab 14). Appellant stated, "USACE admitted at this meeting that
[the access control system] was to be provided by the government" (app. br. at 3, ~ 10).
However, the record does not support this assertion. The reference appellant cited to,
supp. R4, tab G-20 at 3155, 2 was minutes from the meeting on March 11, 2014.

       23. On March 11, 2014, the parties held a "Red Zone Meeting" and the COR
sent an email discussing the meeting. The email stated, in relevant part, "Access
control is not part of the construction contract, only rough-in. User will pursue this."
(R4, tab 15 at 388)

        24. On March 18, 2014, the parties held another "Red Zone Meeting'· and the
COR sent an email, dated March 19, 2014, discussing the meeting. This email stated,
in part, "Hardware and keying were discussed. This will be looked at and finalized as
we move forward. It was clarified that access control in the interior of the facility is in
the contractor's scope of work." Gregory H. Beers, the administrative contracting
officer (ACO), was copied on the email. (R4, tab 16 at 390-91)

       25. On March 31, 2014, on ENG Form 4025-R, transmittal number 08 71 00 1.3,
the government informed JAAAT, "Much of required hardware is missing, per the
hardware schedule in 08 71 00." Also in this response, the government notes, "Details
such as Detail 2, T-503 indicate that 'All devices, controls and cables are by other
UNO."' The government also stated, "The next sentence notes otherwise, stating that

2   Appellant cites to supp. R4, tab G-20 at 49. In order to maintain the integrity of the
        citations, we have chosen to use the consecutively-numbered pages instead of
        individual page numbers within a document.

                                              7
'Access control system as well as junction boxes and conduit for other systems are part
of this project's scope."' The government also noted that the user indicated that some
doors didn't need security and that the two parties could work together to make sure they
both understood which doors required hardware. (R4, tab 12 at 372)

         26. On April 2, 2014, appellant sent an email to the COR protesting the rejected
hardware submittal. JAAA T detailed its position about why it believed the access
control hardware was not included in the contract. JAAAT informed the government
that it agreed that card readers were required per 28 20 01.00 10, which was entitled
Electronic Security System, but that it was not responsible for items under specification
28 20 01.00 10 so it was not required to install card readers or other access control
system components. JAAA T further stated that there was no access control specification
in this contract. Specifically, JAAAT opined:

              (b) The hardware schedule does indicate that some doors
              will receive card readers and the hardware schedule is an
              appropriate place to indicate where they are to be installed
              by those responsible for this division of work. Our
              interpretation of the contract documents is that the card
              readers are both defined and required under specification
              section 28 20 01.00 10. As per RFI response #97, dated
              January 15, 2014 (see attached) ''The contractor is to
              provide and install all conduit, junction boxes, and pull
              strings. The user will provide all devices for the security
              system." Our interpretation of the contract documents is
              that this is a device contained and required under
              specification section 28 20 01.00 10 entitled Electronic
              "Security System" and based on the response to RFI #97
              we are not responsible for these devices.

(Supp. R4, tab G-5 at 3034)

        27. On April 3, 2014, the COR responded to the April 2, 2014 email, informing
JAAA T that the process for appealing a submittal is to resubmit the submittal. The
COR informed JAAAT that it had no active submittal in hand and promptly reviewed
the rejected one. The COR also anticipated that a letter resolving the disagreement
would be forthcoming. (Supp. R4, tab G-6 at 3038-40)

        28. On April 9, 2014, the ACO sent a letter to JAAAT, referencing "the
hardware schedule in specification 08 71 00 where items of access control such as
'card reader' are required and referenced to section 28 20 01.00 10 for product
details." The ACO also stated that the drawing referred to details on T-503 and T-505
where notes include the statement that access control systems were part of the projec;t's


                                            8


                                                                                            I
scope. The ACO further stated, "Your hardware schedule submittal did not include
these items and was therefore rejected. We received your email on April 2 disagreeing
with this action and have reviewed the contract documents in light of your comments."
The ACO explained that "it is still the government's position that the items in
specification section 28 20 01.00 10 are part of the access control system as noted in
the specifications, plan and details, and are part of the project's scope of work.'' The
ACO directed JAAA T to perform the contract and informed that it could file a request
for equitable adjustment should it disagree with the decision. (R4, tab 19 at 2871)
                                                                                           I
       29. On April 16, 2014, the parties exchanged emails concerning a "marked up
specification 28.20.01" and JAAAT requested that the "mark-up'' be scanned and sent
electronically (R4, tab 20 at 2872-73 ). The parties discussed the significance of the
handwritten note "IDS" next to paragraphs 2.4.1 and 2.4.1.1 (id. at 2872, 2902).
Section 2.4.1 concerned an alarm annunciation local processor and 2.4.1.1 concerned
the processor power supply (id. at 2902). Glenn Page, title unknown but from a
USACE email address, stated, "The items indicated with IDS were X out and are not
included in the access control per using agency security personnel." The "mark-up"
also contained several paragraph numbers that were underlined as well. (Id. at 2872)
In other areas of the RFP, IDS referred to the "intrusion detection system" rather than
the access control system (see finding 14). The alarm annunciation local processor and
the processor power supply were contained in the list of hardware from specification
08 71 00 and were not referenced on the door drawings (R4, tabs 5, 6).

       30. On May 5, 2014, on ENG Form 4025-R, transmittal number 08 71 00-1.4,
the government informed JAAAT, "Items shown in hardware schedule and specified in
Specification Section 28 must be included and installed as part of the door system.
Approval is contingent on those items being provided and installed per direction letter
and subsequent clarification meetings." The government also directed JAAAT to
switch the card reader and fingerprint reader on two doors. (R4, tab 12 at 373)

       31. By May 21, 2014, JAAAT received a quote from Dynamic Systems
Integration for $208,940.00 for the access control system. JAAAT continued to
correspond with this potential subcontractor via email. (Supp. R4, tab G-10 at 3048)
The quote provided by Dynamic Systems Integration included a spreadsheet for the
items provided by door number. Dynamic Systems Integration provided quotes for all
of the doors that required any access control. These included the doors in the
following categories: HW#l, HW#2, HW#3, HW#4, HW#lO, HW#l 1, HW#13
(multiple doors), and HW#l4 (multiple doors). Dynamic Systems Integration did not
quote any access control devices for the bathrooms and closets. (R4, tab 23 at 2938)
These door categories matched precisely with the door categories and hardware set
requirements by door number contained in specification 08 71 00 (R4, tab 5 at 162-64,
tab 23 at 2938).



                                           9
       32. On May 31, 2014, JAAAT signed the subcontract with Dynamic Systems
Integration. Dynamic Systems Integration did not sign the subcontract until July 21,
2014. (Supp. R4, tab G-13 at 3057)

      33. The government considered the project "subst~ntially complete" on
September 22, 2014. Occupancy occurred on November 12, 2014. (R4, tab 21 at 2923)

        34. On March 9, 2015, JAAAT submitted a request for equitable adjustment
(REA) for 159 days of compensable time and $392,187.00 because of work performed
by its subcontractor, Dynamic Systems Integration, for security and access control.
The claim consisted of $208,941.00 for work performed by the subcontractor and
$125,682.00 for work performed by JAAAT plus overhead, profit, and bond
premiums. (R4, tab 23)

       35. On April 29, 2015, the CO resp_onded to the REA. The CO outlined the
relevant portions of the contract to demonstrate the government's interpretation. The
CO denied the REA in its entirety. (R4, tab 24 at 297 4)

       36. On May 7, 2015, JAAAT requested a CO's final decision relating to the
April 29, 2015 letter from the CO (R4, tab 27).

       37. On March 4, 2016, JAAAT filed a certified claim with the CO (R4, tab 25).

       38. On April 14, 2016, the government completed ENG Form 93, Payment
Estimate - Contract Performance, which stated that it was withholding funds for
as-built drawings and an erosion control permit not being closed and it was assessing
liquidated damages for 93 days at the rate of $1,757.61 per day, for a total amount of
$163,457.73. (R4, tab 22 at 2925)

       39. On February 27, 2017. the CO issued a final decision denying JAAA T's
claim in its entirety (R4, tab 1 at 3 ).

      40. On May 23, 2017, JAAAT appealed the final decision to the Board which
was docketed as ASBCA No. 61180.

      41. On January 16, 2018, both parties filed their opening briefs. On
January 26, 2018, the government filed its response. JAAAT did not file a reply.

                                      DECISION

       In this appeal, appellant seeks the Board's interpretation of the contract
specifications and drawings relating to the installation of an access control system.
"Contract interpretation is a question of law." Centex Bateson Constr. Co. v. West,


                                           10
250 F.3d 761 (Fed. Cir. 2000) (citing Grumman Data Sys. Corp. v. Dalton, 88 F.3d
990,997 (Fed. Cir. 1996)). "A threshold question is whether the plain language of the
contract 'supports only one reading or supports more than one reading and is
ambiguous."' James G. Davis Construction Corp., ASBCA Nos. 58000, 58002, 15-1
BCA, 35,818 at 175,154 (citing NVT Technologies, Inc. v. United States, 370 F.3d
1153, 1159 (Fed. Cir. 2004)).

        "Whether a contract provision is ambiguous also is a question of law.'' Grumman,
88 F.3d at 997. "Ambiguity exists when contract language can reasonably be interpreted
in more than one way." LAI Services, Inc. v. Gates, 573 F.3d 1306, 1314 (Fed. Cir. 2009)
(citing Metric Constructors, Inc. v. NASA, 169 F.3d 747,751 (Fed. Cir. 1999)). ''The
contract terms are interpreted and read as a whole, giving reasonable meaning to all of its
parts, and without leaving 'a portion of the contract useless, inexplicable, void, or
superfluous."' Certified Constr. Co. of Kentucky, LLC, ASBCA No. 58782, 15-1 BCA
, 36,068 at 176, 131-32 (citing NVT Technologies, 370 F.3d at 1159). "Where the
provisions of a contract are 'clear and unambiguous, they must be given their plain and
ordinary meaning, and we may not resort to extrinsic evidence to interpret them."'
lnnoventor, Inc., ASBCA No. 59903, 17-1 BCA, 36,798 at 179,355 (citing Coast Fed.
Bank, FSB v. United States, 323 F.3d 1035, 1040 (Fed. Cir. 2003)).

        "Initially, we must determine whether the parties' interpretations are reasonable
based on the plain language of the contract, and then, if more than one reasonable
interpretation is supported, whether the existing ambiguity is patent or latent.'' Certified
Constr. Co. of Kentucky, 15-1 BCA, 36,068 at 176,132. The general rule is to construe
ambiguous contract language against the drafter. Metric Constructors, 169 F.3d at 751.
"The patent ambiguity doctrine, however, is an exception to the general rule that
requires construing ambiguities against the contractor where the ambiguities are so
patent and glaring that it is unreasonable for a contractor not to discover and inquire
about them." HPIIGSA JC, LLC v. Perry, 364 F.3d 1327, 1334 (Fed. Cir. 2004)
(citations and internal quotations omitted). "If an ambiguity does not meet the patent
ambiguity exception and is latent, the general rule may be applied, but the contractor's
interpretation must be determined to be reasonable.'' Certified Constr. Co. of Kentucky,
15-1 BCA, 36,068 at 176,132 (citing HPI/GSA, 364 F .3d at 1334 ).

       However, if the ambiguity is so glaring that it meets the patent ambiguity
exception, that patent ambiguity ·'triggers a duty on behalf of a public contractor to
inquire about that ambiguity before it even bids on a contract." P.R. Burke Corp. v.
United States, 277 F.3d 1346, 1355 (Fed. Cir. 2002) (citations omitted). "Absent such
inquiry, a patent ambiguity in the contract will be resolved against the contractor."
Triax Pacific, Inc. v. West, 130 F.3d 1469, 1475 (Fed. Cir. 1997) (citations omitted).

      Here, the parties disagree over whether the contract required an access control
system. The government argues, "The Contract Specifications clearly required


                                            11
JAAAT to provide both hardware for and installation of the access control system"
and that the number of times the access control system was referenced in the
specification and contract demonstrated that an access control system was required by
the contract (gov't reply br. at 1, 5 ). JAAA T argued that the government did not
require the access control system because: ( 1) specification 28 20 01.00 10 was not
within the scope of the project and was provided for reference only; (2) drawing T-503
included a note that stated that the access control system would be provided by others;
and (3) the government informed JAAA T that it was not required to install an access
control system. We agree that the only reasonable interpretation of the contract is that
the access control system was part of the contract, that drawing T-503 is not
ambiguous, and that the government communications did not result in changing the
contract requirements.

The Record Does Not Demonstrate that Specification 28 20 01.00 10 was Provided for
Reference Only

        Appellant first contends that the access control system that was described in
specification 28 20 01.00 10 "was not within JAAAT's scope of work in the bid" (app.
br. at 2). Appellant also states that the information in specification 28 20 01.00 10 was
only provided for reference so that JAAAT could install the proper door hardware and
the specification was provided so that the installed components would work together
(id. at 6). We understand appellant's argument that the specification information was
only provided to allow JAAA T to install the wiring for the devices to be connected.
However, the record does not support this position.

       The government did not at any point in the RFP state that the access control
system specifications were included simply for the purpose of alerting JAAAT to what
components would be later added by a different entity so that JAAA Twas only
responsible for the wiring (see finding 7). Further, references to the access control
system were contained in several locations within the contract. Most explicitly,
specification 28 20 01.00 10 discussed the access control system and was included in
the contract (findings 5-9).

       We understand that the submittal register did not include anything from
specification 28 20 01.00 10 and that this may have led JAAA T to question whether it
was included in the contract; however, specification 08 71 00 was listed in the submittal
register and contained references to specification 28 20 01.00 10 ( finding 11 ).
Specification 08 71 00 included paragraph 3.6, entitled "Hardware Sets'' and listed
hardware required by door number. Several hardware sets included "CARD READER
PER SPECIFICATION 28 20 01.00 IO" in their lists as well as other items required for
an access control system. (Finding I 0)




                                           12
       The contract drawings also contained several references to the required access
control system (findings 12-16). Drawing EYl 10 included notes directing where
access control systems were located (findings 12-13). The door numbers matched the
numbers contained in specification 08 71 00 ( finding 13 ). Several locations on
drawings T-503 and T-505 contained references that stated, "Access control system as
well as junction boxes and conduits for other systems are part of this project's scope"
(findings 15-16). While the requirement to provide an access control system was not
highlighted, it was contained within the four comers of the contract.

       Additionally, the contract terms are required to be read and interpreted as a
whole, without rendering a portion of the contract useless or inexplicable.
Certified Cons tr. Co. of Kentucky, 15-1 BCA, 36,068 at 176, 131-32 (citing NVT
Technologies, 370 F.3d at 1159). Ifwe read the contract to not require specification
28 20 01.00 10, the notes on all of the other drawings and specification 08 71 00 and
the hardware lists would be rendered useless or inexplicable.

       Finally, J AAAT's subcontractor's quote supports the position that the
requirement is in the specification. Appellant hired Dynamic Systems Integration for
the access control system (findings 31-32). Dynamic Systems Integration provided a
quote that contained a chart. This chart matched the requirements listed in the
hardware table from specification 08 71 00. (Finding 31)

       Thus, the only reasonable meaning in the contract at issue in this appeal, when the
contract terms are interpreted and read as a whole, is that the contract required the access
control system and required compliance with both specification 08 71 00 and 28 20 01.00 10.

No Ambiguity Exists in Contract Drawing T-503 Notes

       Although we determined that the access control system is included in the
contract, we have considered JAAAT's second argument concerning whether any
ambiguities existed within the RFP that might have led to a different outcome.
Appellant's second argument specifically concerned contract drawing T-503 and
whether the drawing created an ambiguity for which appellant would be entitled to
recovery. Appellant argued that drawing T-503, specifically regarding the swinging
double doors, included a note that stated "All devices, controls, and cables by others.
Shown for reference only. Junction boxes and conduits are part of this project's
scope." This statement is the one place in the drawings that appellant highlighted in
order to support its theory that only basic door hardware or wiring for additional
components to be provided by others was required and that the access control system
was outside of the scope of the project. (Finding 14) While other portions of the
drawings contain language concerning the access control system, the left side of
drawing T-503, Detail 1, is the only drawing that JAAAT references. JAAAT failed to
explain how it interpreted contradictory notes in other drawings that specifically stated


                                           13
the access control system was within the scope of the contract, including direction that
an access control system is within the scope of this contract, located on the same
drawing. (App. br. at 2; findings 12, 15-16) Instead, JAAAT appeared to argue that
this one note applied across the board to all entry points for anything that dealt with an
access control system.

       The government, in its reply, responded that Detail 1 of drawing T-503 actually
referenced the intrusion detection system (IDS), not the access control system. As
evidence, the government stated that the access control system was referenced in note
1 for Detail 2 of the same drawing. (Gov't reply br. at 2)

      We fail to see how appellants contentions regarding drawing T-503 create an
ambiguity. Accordingly, appellant's arguments must fail.

The Impact of Communications by Government Personnel on the Contract

       JAAA T argues that government personnel, other than the CO, directed that an
access control system was not part of the contract and was not within the scope of the
contract (app. br. at 3-4). JAAA T provided instances of government communications
that JAAAT interpreted as directions concerning the requirement to provide an access
control system that was not part of the scope of the contract, including meetings,
emails, and RFI communications.

       First, JAAAT relies upon the RFI submitted on December 30, 2013, in which
JAAAT asked about its responsibility for section 28 20 01.00 10. The government
appeared to have answered on January 15, 2014 stating, "The contractor is to provide
and install all conduit, junction boxes, and pull strings. The user will provide all
devices for the security system." However, the name and title of the sender were left
blank in the response. (Finding 20) The fact that this RFI answer was blank in the
person and title sections should have been an indicator to appellant that this had not
been approved by anyone with authority and should have alerted appellant to conduct
further inquiries from the CO.

       JAAA T placed an unreasonable amount of weight upon the unsigned RFI answer
without addressing further communications that happened before and after that particular
December 30, 2013 RFI. Between November 2012 and February 2014, a number of other
communications occurred, many in the form of ENG Form 4025-Rs that referenced
specification section 08 71 00, concerning door hardware requirements for the access
control system (finding 19). Of particular note, on November 6, 2012, during the first six
months of the contract (see findings 17-18), and over a year before JAAAT submitted the
RFI upon which it heavily relies, the government reiterated the requirement for JAAA T to
provide the hardware items in specification 08 71 00 in an ENG Form 4025-R, several of
which involved the access control system. On the ENG Form 4025-R, the government


                                            14
stated, "3 .6 Hardware Sets are the scheduled items to be installed. If the item is
different/variation please give enough information for comparison." (Finding 19)

       Further, on March 31, 2014, the government included details of why the access
control system was required in an ENG Form 4025-R concerning missing hardware.
The government pointed to multiple areas in the contract that directed that the access
control system was required. (Finding 25)

       Finally, on ENG Form 4025-R, transmittal number 08 71 00-1.4 dated
May 5, 2014, the government stated that items were missing that were demonstrated in
the hardware schedule (which was section 08 71 00) and specification section 28. The
government further stated that approval was contingent upon those items being
provided and installed. (Finding 30)

        Second, JAAA T directed attention to an email from the COR concerning a
"Red Zone Meeting'' dated March 11, 2014. The email contained the statement.
"Access control is not part of the construction contract, only rough-in. User will
pursue this." (Finding 23) However, on March 18, the parties held another "Red Zone
Meeting" and the COR sent an email afterwards clarifying the access control system
that stated, "Hardware and keying were discussed. This will be looked at and finalized
as we move forward. It was clarified that access control in the interior of the facility is
in the contractor's scope of work." This email copied the ACO. (Finding 24)

       Third, a series of communications occurred in April 2014. On April 2, 2014,
JAAAT attempted to appeal an RFI concerning the access control system and
informed the government that the access control hardware was not included in the
contract (finding 26). On April 3, 2014, the COR responded that the way to appeal an
RFI was to resubmit the RFI (finding 27). On April 9, 2014, the ACO sent a letter to
JAAAT, directing it to places within the contract where the access control system was
required (finding 28).

       Further, even if we extend the argument and analyze whether JAAA Tis entitled to
recovery because the government personnel changed the existing contract by descoping
the requirement to provide an access control system, the record does not show that any
changes were made to the contract by the CO. The contract clearly contained provisions
concerning contract administration and changes which required the CO to authorize
changes ( findings 3-4 ). Appellant stated that the government indicated in meetings with
the customer that the access control system was not required by JAAAT (findings 25-26;
app. br. ,i,i 10-11 ). However, the CO was not present at these meetings and the user had
no authority to change the terms of the contract. Within one month of the discussions
occurring and within one week of receiving an email from JAAAT, the ACO sent written
direction to JAAA T to clarify any discrepancy over whether an access control system
was part of the contract (finding 28). Thus, the communications between the government


                                            15
and JAAA T did not remove the access control system requirement from the contract and
did not create a contract change.

                                  CONCLUSION

      The appeal is denied.

      Dated: April 3, 2019


                                                            STERHOUT
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

 I concur                                       I concur


4/S:····
 RICHARD SHACKLEFORD                            OWEN C. WILSON
 Administrative Judge                           Administrative Judge
 Acting Chairman                                Vice Chairman
 Armed Services Board                           Armed Services Board
 of Contract Appeals                            of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61180, Appeal of JAAAT
Technical Services, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          16